                       Case 5:19-cv-00010-LGW-BWC Document 11 Filed 06/22/20 Page 1 of 1


         AO 450(GAS Rev 10/03)Judgment in a Civil Case                                                 '
                                                                                                                          "j




                                        United States District Court                                              2 p i 4:5.
                                                    Southern District of Georgia                                ^ ^
                  STEVEN PRINCE,

                                 Plaintiff,
                                                                                 JUDGMENT IN A CIVIL CASE



                                               V.                              CASENUMBER: CV519-10
                  HILTON HALL,et al.,

                                 Defendants.




           I—I Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.


                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                     rendered.



                     IT IS ORDERED AND ADJUDGED

                     that in accordance with the Order of the Court entered this 19th day of June 2020, adopting the

                     Magistrate Judge's Report and Recommendation as the opinion of the Court;judgment is hereby

                     entered dismissing Plaintiffs Complaint, and denying Plaintiff in forma pauperis status on appeal.

                     This case stands closed.




            Approved by:
                                 TONytlSA-ecnTBETWOPD,JUDGE
                                 tolTED STATE DISTRICT COURT
                                 aOU^HERN DISTRICT OF GEORGIA

                                                                             John E. Triplett, Acting Cleric
           Date                                '                             Clerk




                                                                            (By) Deputy Clerk
GAS Rev 10/1/C3
